MEMORANDUM **
Martin Alcantara-Castillo appeals from the 24-month sentence imposed following his guilty-plea conviction for being a deported alien found in the United States, in violation of 8 U.S.C. § 1326(a). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Alcantara-Castillo contends that the district court procedurally erred by not discussing whether a downward departure, pursuant to U.S.S.G. § 5K2.0, was appropriate and by not applying the 18 U.S.C. § 3553(a) sentencing factors to the facts of his case. These contentions are belied by the record. The district court discussed the departure request at the sentencing hearing and engaged in a legally sufficient analysis of the 18 U.S.C. § 3553(a) sentencing factors. See United States v. Catty, 520 F.3d 984, 992-93 (9th Cir.2008) (en banc).
Alcantara-Castillo also contends that his sentence is substantively unreasonable because he did not receive a sentence reduction for saving a woman’s life while traveling to the United States. Alcan-*279tara-Castillo’s sentence is not unreasonable in light of the totality of the circumstances. See id. at 993; see also United States v. Mohamed, 459 F.3d 979, 986-87 (9th Cir.2006).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.